MANAGEMENT AGREEMENT (Memorial Towers) THIS MANAGEMENT AGREEMENT (this “Agreement”), is made and entered into this 18th day of December, 2007 (the “Effective Date”), by and between RESOURCE REAL ESTATE MANAGEMENT, LLC, a Delaware limited liability company (“RREM”) and RESOURCE REAL ESTATE MANAGEMENT, INC., a Delaware corporation (“Manager”). R E C I T A L S RRE Memorial Towers Holdings, LLC (“Owner”) owns that certain multifamily apartment building known as the Memorial Towers consisting of 112 apartment units and the common elements appurtenant thereto located in Houston, Texas (the "Project"). Owner has engaged RREM pursuant to that certain Asset Management Agreement of even date herewith to manage the Project (as same may be amended, restated, modified or supplemented, the “Asset Management Agreement”); pursuant to which, Owner has given RREM full authority to act on its behalf.RREM desires to subcontract with and employ Manager for the operation, direction, management and supervision of the Project, as outlined below and Manager desires to assume such duties upon the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the premises and the mutual promises and covenants herein contained, RREM and Manager agree as follows: ARTICLE I DEFINITIONS The following terms shall have the following meanings when used in this Agreement: 1.01.Budget.A composite of (i) an operations budget, which shall be an estimate of receipts and expenditures for the operation of the Project (on a monthly cash basis) during a Fiscal Year, and (ii) a capital budget, which shall be an estimate of capital replacements, substitutions of and additions relating to the Project for a Fiscal Year and for a five Fiscal Year period.The Budget shall include leasing parameters for the Project. 1.02.Intentionally Omitted. 1.03.Depository.An FDIC insured bank designated by RREM. 1.04.Depository Account.A trust fund account for the benefit of Owner established and maintained in an FDIC insured or guaranteed account. 1.05Disbursement Account.A trust account for the benefit of Owner, opened by Manager with an FDIC insured bank to pay for “Operating Expenses” as defined in Section 4.01(b). 1.06Fiscal/Budget Year.The year beginning on January 1st and ending on December 31st. 1.07Gross Receipts.The entire amount of all receipts, determined on a cash basis, from (a) tenant rentals collected pursuant to tenant leases of apartment units, for each month during the term hereof; provided that there shall be excluded from tenant rentals any tenant security deposits (except as provided below); (b) cleaning, tenant security and damage deposits forfeited by tenants in such period; (c) laundry and vending machines income; (d) any and all other receipts from the operation of the Project received and relating to the period in question; (e) proceeds from rental interruption insurance, but not any other insurance proceeds or proceeds from third-party damage claims, and (f) any other sums and charges collected in connection with termination of the tenant leases.Gross Receipts do not include the proceeds of (i) any sale, exchange, refinancing, condemnation, or other disposition of all or any part of the Project, (ii) any loans to Owner whether or not secured by all or any part of the Project, (iii) any capital expenditures or funds deposited to cover costs of operations made by Owner, and (iv) any insurance policy (other than rental interruption insurance or proceeds from third-party damage claims). 1.08Incentive Management Fee.The Incentive Management Fee defined in Section 3.02 below. 1.9Management
